Title: Thomas Jefferson to Fernagus De Gelone, 4 February 1820
From: Jefferson, Thomas
To: Gelone, Jean Louis Fernagus De


					
						Sir
						
							Monticello
							Feb. 4. 20.
						
					
					Your favor of Jan. 22. is recieved by our last mail. I acknolege myself in default with you, but I assure you not in fault. to the common calamity which so suddenly suspended the circulation and collection of money, has been added another peculiar to my neighborhood, a drought of 7. months (from July 1.) unexampled in our history, has kept our river impracticable, on which alone we depend for getting produce to market. during that time our produce has been lying dead on our hands, and kept us in an exhausted state I now inclose  the amount of my debt to you, 21.D. and trust with confidence that such a default, under circumstances  of such unexampled combination, can never again happen. I inclose in fact 22.D. to cover the discount which may be on Virginia bankpaper in N. York and I salute you with esteem & respect
					
						
							Th: Jefferson
						
					
				